—Appeal by the defendant from a judgment of the County Court, Nassau County (DeRiggi, J.), rendered October 4,1994, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered into this plea agreement knowingly and intelligently (see, People v Harris, 61 NY2d 9). Moreover, the defendant waived appellate review of any claims based upon proof which is not contained within the record by failing to move to vacate his plea, and by failing to seek leave to appeal from the order denying his motion to vacate his judgment *559of conviction or set aside his sentence (see, People v Conte, 186 AD2d 579; see also, CPL 450.15 [1]; 460.15).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Copertino, Santucci and Krausman, JJ., concur.